Mr. Justice McAllister : I concur in the opinion of the majority of the court, so far as the decision goes upon the ground of negligence in the maker, but hold that if a person obtain the execution of a note by fraud and circumvention in such execution, the circumstance that the name of another person is inserted as payee, Avho did not participate in the fraud, does not deprive the maker of the right to set up the fraud and circumvention as against such payee. Any instrument obtained by fraud and circumvention in the execution, without negligence on the part of the maker of it, is void at common law, whenever or howsoever the question may arise, and I think our statute subjects negotiable instruments to the same rule. Mr. Justice Sheldon : I concur with Mr. Justice Mc-Allister.